Citation Nr: 1733507	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  06-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to a compensable rating for a left knee scar, residual of shell fragment wound, evaluated as noncompensably disabling prior to April 4, 2017, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, to include service in the Republic of Vietnam.  The Veteran's decorations include the Combat Infantryman Badge and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Montgomery, Alabama, which has certified the appeal to the Board.  

In October 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2010, the Board considered whether new and material evidence had been received sufficient to reopen the Veteran's service connection claim for a skin disorder and reopened and remanded that claim.  Further, during the period on appeal, in a June 2017 rating decision, the RO granted increased the Veteran's left knee scar evaluation to 30 percent, effective April 4, 2017.  The issues are characterized above to reflect these changes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its January 2010 Remand, the Board requested that the Veteran be afforded new VA examinations in order to determine the etiology of the Veteran's claimed skin and foot disorders, and the severity of his left knee scar.  

Specifically, noting that the evidence indicated that a skin disorder may be related to Vietnam service, the Board found that a VA examination should be scheduled to determine the etiology of that disorder.  The Board also noted that the Veteran may have a current foot disability to include peripheral neuropathy which was related to service and requested additional examinations.  

Further, noting that the Veteran reported that his knee locked at his October 2009 Board hearing, the Board requested a new VA examination be provided to determine whether the Veteran had any additional disabilities related to his in-service left knee injury.  

Thereafter, in January and February 2017, the Veteran was afforded new VA examinations; regrettably those examinations are found to be inadequate and new VA examinations are necessary.

Initially, in a January 2017 examination, the VA examiner made no determination as to whether the Veteran's skin condition was related to exposure to herbicides and in February 2017 the examiner also failed to note whether the Veteran's skin disability was related to herbicide exposure, beyond noting that the Veteran did not have a disease presumptively related to such exposure.   

Similarly, in a January 2017 VA examination, the VA examiner found that the Veteran's foot disorders were not related to service in part because the Veteran was found to indicate gout, degenerative joint disease and hammertoe which were not considered presumptive conditions of Agent Orange exposure.  Further, in a February 2017 examination report, the same VA examiner noted that the Veteran appeared to be claiming service connection for a peripheral nerve condition given his stated symptoms.  Despite this, a neurological examination has not been conducted.  

First, the examiner's finding that the Veteran's skin and foot disorders are not related to service because they are not amongst the diseases presumed to be due to exposure to herbicides is inadequate.  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus while the presumption of service connection is not applicable, for an opinion to be considered complete, a VA examiner must determine whether the Veteran's skin and foot disorders are directly related to exposure to herbicides.

Additionally, given that the Veteran's foot symptoms may be neurological, a new VA examination is in order to determine whether the Veteran has a neurological foot disability and, if so, whether that disability is related to the Veteran's service, to include to exposure to herbicides.  

Finally, following remand, the Veteran was afforded a VA examination to determine the nature of his left knee scar and another VA examination to determine whether his muscles had been affected by his in-service left knee injury.  However, as noted in the January 2010 Remand, the Veteran has indicated that his knee joint was affected.  As such, an examination of the joints is necessary.  

Thus, the Board finds that there has not been substantial compliance with the January 2010 Remand.  While the Board regrets additional delay, the appeal must be remanded for additional examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

Finally, the most recent VA medical center records included in the claims file are dated from September 2011.  Updated VA treatment records dated from September 2011 should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the treatment records from the Tuscaloosa, Alabama dated from September 27, 2011 to the present.

2.  The Veteran should be scheduled for a VA joints examination to determine the current severity of his left knee scar, residual of shell fragment wound.  The entire claims file should be made available to the examiner, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to render specific findings with respect to the existence and extent (or frequency, as appropriate) of any residuals of the shell fragment wound, including their effects on the joints.  

3.  The Veteran should be scheduled for VA skin, feet and neurological examinations to determine whether he has any current skin or feet disabilities related to service.  The entire claims file should be made available to the examiner, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiners should clearly identify whether the Veteran has current skin and feet disabilities (to include peripheral neuropathy).  Then, with respect to each such diagnosed disability, the examiners should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include whether the disability is related to herbicide exposure.  

4.  The Veteran's entire file should then be reviewed and his claims readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board in accordance with applicable procedures.  	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




